SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, July Commission File Number 001-14620 Crystallex International Corporation (Translation of registrant’s name into English) 18 King Street East, Suite 1210, Toronto, Ontario, Canada M5C 1C4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 Consolidated Financials for thesix monthsended June 30, 2009. 2 Management's Discussion and Analysis for the six months ended June 30, 2009. 3 Canadian Form 52-109F1- Certificationby the Chief Executive Officer. 4 Canadian Form 52-109F1- Certificationby the Chief Financial Officer This report on Form 6-K is incorporated by reference into the registration statements on Forms F-1 (No. 333-08878), F-3 (Nos. 333-125380, 333-101583 and 333-91402) and S-8 (No. 333-126128) that the Registrant has filed with the Securities and Exchange Commission. Document 1 Crystallex International Corporation SECOND QUARTER 2009 FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2009 (UNAUDITED) Crystallex International Corporation Consolidated Balance Sheets - Unaudited (US$ thousands) June 30 December 31 Assets Current Cash and cash equivalents (Note 8) $ $ Accounts receivable Prepaid expenses, deposits and other assets Discontinued operations (Note 4) Property, plant and equipment (Note 5) Other $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Discontinued operations (Note 4 Notes payable (Note 6) Future income taxes Shareholders’ Equity Share capital (Note 7) Contributed surplus Accumulated other comprehensive income Deficit ) ) $ $ Nature of operations and going concern (Note 1) Commitments and contingencies (Note 10) Approved on behalf of the Board of Directors “Robert Fung”, Director“Johan van’t Hof”, Director The accompanying notes are an integral part of the consolidated financial statements. Page 1 of 14 Crystallex International Corporation Consolidated Statements of Operations, Comprehensive Loss and Deficit - Unaudited (US$ thousands, except share amounts) Three months ended Six months ended June 30 June 30 (Expenses) income General and administrative $ ) $ ) $ ) $ ) Litigation ) - ) - Interest on debt ) Foreign currency exchange (loss) gain ) ) Amortization of property, plant and equipment - ) - ) Gain on sale of equipment - - Interest and other income 4 8 Loss from continuing operations ) (Loss) income from discontinued operations ) ) Net loss and comprehensive loss for the period ) Deficit, beginning of period ) Deficit, end of period $ ) $ ) $ ) $ ) Loss per common share from continuing operations – Basic and diluted $ ) $ ) $ ) $ ) Loss per common share – Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of the consolidated financial statements. Page2 of 14 Crystallex International Corporation Consolidated Statements of Cash Flows - Unaudited (US$ thousands) Three months ended Six months ended June 30 June 30 Cash flows from (used in) operating activities Net loss from continuing operations for the period $ ) $ ) $ ) $ ) Items not affecting cash: Amortization of property, plant and equipment - 20 - 42 Interest accretion on debt Stock-based compensation Warrants issued for advisory services - - Directors’ fees paid in shares - - - Unrealized loss (gain) on translation of future income taxes ) ) Unrealized foreign currency exchange gain ) Gain on sale of equipment - ) - ) Changes in other operating assets and liabilities: Decrease (increase) in accounts receivable ) 57 ) 32 Decrease (increase) in prepaid expenses and other ) ) Increase (decrease) in accounts payable and accrued liabilities ) Cash flows from (used in) investing activities Investment in property, plant and equipment ) Proceeds from sale of equipment - - ) Cash flows from financing activities Issuance of common shares - - - Increase (decrease) in cash and cash equivalents from continuing operations ) ) ) Increase (decrease) in cash and cash equivalents from discontinued operations ) ) ) Effects of foreign currency exchange rate fluctuations on cash Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Supplemental disclosures with respect to cash flows (Note 8) The accompanying notes are an integral part of the consolidated financial statements. Page3 of 14 Crystallex International Corporation Consolidated Statements of Shareholders’ Equity - Unaudited (US$ thousands, except as noted) Number of common shares (thousands) Amount Number of warrants (thousands) Contributed surplus Accumulated other comprehensive income Deficit Total Balance at December 31, 2007 $ ) $ Shares issued Public offering - - Exercise of stock options 96 - ) - - Directors’ fees - Warrants expired - - ) - Stock-based compensation - Loss for the year - ) ) Balance at December 31, 2008 ) Stock-based compensation - Warrants issued for advisory services - Loss for the period - ) ) Balance at June 30, 2009 $ )(a) $ a) Includes total comprehensive deficit for the six months ended June 30, 2009 of $(339,884) (June 30, 2008 - $(323,403)). The accompanying notes are an integral part of the consolidated financial statements. Page4 of 14 Crystallex International Corporation Notes to the Consolidated Financial Statements – Unaudited
